DETAILED ACTION
This Office Action is in response to the amendment filed on 4/5/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
The amendment filed on 4/5/2021, responding to the Office Action mailed on 1/7/2021, has been entered. The present Office Action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office Action are claims 1, 3 - 5, and 8 - 23. 
Election/Restrictions

Applicant’s election without traverse of Species 3 reading on Fig. 3D in the reply filed on 7/15/2019 is acknowledged
Previously present claim 22 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
For example, claim8 recites: “the underfill material is uncured”. As shown in elected species 3 reading on Fig. 3D, the final product with cured underfill. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. See 37 CFR 1.142(b) and MPEP § 821.03.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of the first set of openings exposing a portion of the semiconductor substrate and exposing a first portion of the first contact pad must be shown or the feature(s) canceled from the claim(s).  No new matter 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukiyama (US 2013/0134583 A1) in view of DeFelice et al. (US 6,190,940 B1). 

With regard to claim 1, Tsukiyama discloses a semiconductor device, as shown in Fig. 11, comprising: 
a substrate 21; 
an underfill material 9 over the substrate and extending to an outer edge of the substrate, the underfill material having a planar top surface (0037); 
a patterned first set of openings (with 6A formed in) in the underfill material, the first set of openings exposing a portion of the substrate; 
a first semiconductor device 22 over the substrate, the first semiconductor device comprising first connectors 5 that extend through the patterned first set of openings to make physical and electrical contact with the substrate;  
through substrate vias 25C extending through the substrate 21 (0064).
Tsukiyama fails to show the underfill material being partially cured and a ratio between a critical dimension of each of the first set of openings and a thickness of the underfill material is 1:1, wherein the critical dimension of each of the first set of openings is the smallest width of the first set of openings permitted in fabrication of the semiconductor device.
DeFelice discloses underfill material 23 of a semiconductor device bonding being partially cured wherein a ratio between a dimension of openings (solder width) and a thickness of the underfill material (proximity solder height) can be 1:1 (DeFelice col. 4, line 40, col. 5, line 17).
DeFelice teaches that this underfill technique ensures complete filling of gap between surfaces, reduces processing time and cost, and reduces thermal cycling of the assembly (col. 3, line 28 and col. 5, line 45).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine DeFelice’s teachings with the invention of Tsukiyama to reduce thermal cycling of the assembly.
Furthermore, DeFelice teaches the dimensions of the openings are alterable (DeFelice col. 7, line 20), therefore, the ratio between a critical dimension of openings and a thickness of the underfill material will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the ratio is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph below) of the ratio, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed ratio in the devices of Tsukiyama and DeFelice.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed ratio or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must quantitatively show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
With regard to claim 3, Tsukiyama discloses each one of the patterned first set of openings has a same width (Tsukiyama 0062, Figs. 6 and 7).  
With regard to claim 4, DeFelice discloses a package interconnect comprising a underfill layer 23 with even opening width between 10 µm and about 100 µm (DeFelice col. 4, line 40).
With regard to claim 5, Tsukiyama discloses a patterned second set of openings in the underfill material 9 (with 7A/8A between 21 and 22), the patterned second set of openings exposing a second portion of the substrate 21, wherein the patterned first set of openings has a first width and the patterned second set of openings has a second width different from the first 
With regard to claim 21, Tsukiyama discloses the first semiconductor device 22 is connected to the substrate 21 in a bump 5 on trace 4 configuration (Tsukiyama Fig. 11).
Claims 8 - 9 and 12 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukiyama, further in views of DeFelice, Yim et al. (US 2013/0270685 A1), and Juskey et al. (US 2013/0234344 A1).

With regard to claim 8, Tsukiyama discloses a semiconductor device, as shown in Fig. 11, comprising: 
a semiconductor substrate 21; 
an underfill material 9 over the semiconductor substrate, the underfill material having a planar top surface from a first side (left) of the semiconductor substrate to a second side (right) of the semiconductor substrate (0037); 
a first die 22 bonded to the semiconductor substrate, a conductive pillar 5 extending away from a bottom surface of the first die and extending through a first openings opening in the underfill material, the first opening having a first width; 
a first package 37 bonded to the semiconductor substrate, the first package comprising a reflowable material 38 (Fig. 12).
Tsukiyama fails to show the bottom surface of the die being spaced apart from a top surface of the underfill material and the reflowable material extending through a second opening of the underfill material, the second opening having a second width larger than the first width.
Yim discloses a package, as shown in Fig. 1, comprising a package 60 bonded to a semiconductor substrate 1, the first package comprising a reflowable material 33 extending through a second opening of a underfill (molding 22), the second opening having a second width larger than a first width (of 11
Yim teaches that such PoP device provides small size of electric device have been known in the art (Yim 0003).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Yim’s teachings with the invention of Tsukiyama to use PoP mounting technique for small size device. 
Juskey discloses that a package comprising a bottom surface of a die 104 being spaced apart from a top surface of an underfill material 112 (Juskey Fig. 2).
Juskey teaches the air gap between the die and the underfill material can mitigate harmful effects associated with escaping moisture (Juskey 0038).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Juskey’s teachings with the inventions of Tsukiyama and Yim to mitigate harmful effects.
Tsukiyama, Yim, and Juskey fail to show a ratio between a critical dimension of the first width and a thickness of the underfill material is 1:1, wherein the critical dimension of the first width is the smallest width of the first opening permitted in fabrication of the semiconductor device.
DeFelice discloses a ratio between a dimension of a first width (solder width) and a thickness of underfill material 23 (proximity solder height) can be 1:1 (see the comments stated above in paragraphs 12 - 14, with respect to claim 1, which is considered repeated here.).
With regard to claim 9, Tsukiyama discloses through substrate vias 25C extending through the semiconductor substrate 21 (Tsukiyama Fig. 11).  
With regard to claims 10 - 11, DeFelice discloses the width of openings of the underfill can be between 50 - 300 µm of 10 - 100 µm (see the comments stated above in paragraphs 15 - 
With regard to claim 12, Yim discloses the first package comprises a redistribution layer 32 in physical contact with the reflowable material 33 (Yim Fig. 6).  
With regard to claim 13, Tsukiyama discloses the first die 21 is bonded in a bump 28 on trace 29 configuration (Tsukiyama Fig. 11).  
With regard to claim 14, Yim discloses the first package is bonded in a package on package configuration (Yim Fig. 6).  
Claims 15 and 17 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2011/0048778 A1), further in views of Yim, DeFelice, and Suzuki et al. (US 2011/0316149 A1).

With regard to claim 15, Han discloses a semiconductor device, as shown in Fig. 2C,  comprising: 
a first contact pad 112 over a substrate 110; 
an underfill material 130 over the semiconductor substrate, the underfill material extending from a first sidewall of the semiconductor substrate to a second sidewall of the semiconductor substrate; 
a first pillar 210 in physical contact with a first portion of the first contact pad exposed by the underfill material, the first portion of the first contact pad having a first width; 
a first semiconductor die 200 connected to the first contact pad through the first copper pillar; 
Han fails to show a patterned first set of openings in the underfill material the first set of openings exposing a portion of the semiconductor substrate wherein a ratio between a critical dimension of each of the first set of openings and a thickness of the underfill material is 1:1, and a reflowable material in physical contact with a second portion of the second contact pad 
DeFelice discloses a patterned first set of openings in an underfill material 23 of a semiconductor device wherein a ratio between a critical dimension of each of the first set of openings and a thickness of the underfill material is 1:1 (see the comments stated above in paragraphs 12 - 14, with respect to claim 1, which is considered repeated here).
Yim discloses a device comprising a reflowable material 33 in physical contact with a second portion of a second contact pad 3 (under 33) exposed by underfill (molding) material 22, a first package substrate 32 connected to the second contact pad through the reflowable material (Yim Fig. 6) (please see the comments stated above in paragraphs 25 - 27, with respect to claim 8, which is considered repeated here). 
Han, DeFelice, and Yim fail to show the first set of openings exposing a portion of the semiconductor substrate and a copper pillar extending through one of the first set of openings.
Suzuki discloses a copper pillar 17 extending through one of a first set of openings and in physical contact with a contact pad 15 of a substrate 14 (Suzuki Fig. 3).
Suzuki teaches using copper pillar bumps can reduce bump pitches and parasitic resistance, minimize environmental impact, etc. (Suzuki 0005).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Suzuki’s teachings with the inventions of Han, DeFelice, and Yim to improve the properties of the package.
With regard to claim 17, Suzuki discloses the first copper pillar 8
With regard to claim 18, Yim discloses the first package substrate 60 is bonded in a package on package configuration (Yim Fig. 6).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Han, DeFelice, Suzuki, and Yim, further in view of Brighton et al. (US 2013/0062736 A1).

With regard to claim 16, Han, Suzuki, DeFelice, and Yim fail to show through substrate vias.
Brighton discloses through substrate vias 216 electrically connecting a first contact pad 208 to a third contact pad 240, the third contact pad being located on an opposite side of a semiconductor substrate 400 than the first contact pad (Brighton Fig. 4).
Brighton teaches the TSVs leading to significantly faster device operation (Brighton 0003).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Brighton’s teachings with the inventions of Han, DeFelice, Suzuki, and Yim to obtain faster device operation.
With regard to claims 19 - 20, DeFelice discloses the width of openings of the underfill can be between 50 - 300 µm of 10 - 100 µm (see the comments stated above in paragraphs 15 - 18, with respect to claim 4, which is considered repeated here).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukiyama and DeFelice, further in view of Juskey.

With regard to claim 23, Tsukiyama discloses the first connectors 5 extend away from the first semiconductor device 22 (Fig. 11).
He fails to show a bottom surface of the first semiconductor device being spaced apart from a top surface of the underfill material.
Juskey discloses that a package comprising a bottom surface see the comments stated 
Response to Amendments/Arguments
Applicant's amendments with respect to claims 1, 8, and 15 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE TANG whose telephone number is (571)270-7404.  The examiner can normally be reached on 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/S.T./
Examiner, Art Unit 2814
June 5, 2021